USCA11 Case: 21-10559    Date Filed: 06/02/2022    Page: 1 of 10




                                       [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-10559
                 ____________________

REVIVAL CHIROPRACTIC LLC,
on behalf of Jazmine Padin,
on behalf of Natalie Rivera,
                                              Plaintiff-Appellee-
                                               Cross-Appellant,
versus
ALLSTATE INSURANCE COMPANY,
ALLSTATE PROPERTY AND CASUALTY                    INSURANCE
COMPANY,


                                         Defendants-Appellants-
                                               Cross-Appellees.
USCA11 Case: 21-10559        Date Filed: 06/02/2022      Page: 2 of 10




2                       Opinion of the Court                 21-10559

                     ____________________

           Appeals from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 6:19-cv-00445-PGB-LRH
                     ____________________

Before WILLIAM PRYOR, Chief Judge, ROSENBAUM, and BRASHER,
Circuit Judges.
PER CURIAM:
       This putative class action appeal turns on an important ques-
tion about Florida’s personal injury protection statute. Florida law
requires an automotive insurance policy to pay 80% of all “reason-
able expenses” for medical services. Fla. Stat. § 627.736(1)(a). If the
insurer provides proper notice, it may limit payment to 80% of a
schedule of maximum charges provided in the statute. Id. §
627.736(5)(a)1, (5)(a)5. The statute also provides that, if “a provider
submits a charge for an amount less than the amount allowed un-
der [the schedule of charges], the insurer may pay the amount of
the charge submitted.” Fla. Stat. § 627.736(5)(a)5.
       The dispositive question in this appeal is whether an insurer
that has given notice that it will limit payments according to the
statutory schedule of maximum charges may nonetheless pay 80%
of the charge submitted as a reasonable expense. This question al-
legedly affects thousands of Florida insurance policies. Two Florida
intermediate appellate courts have answered it in the negative, but
USCA11 Case: 21-10559        Date Filed: 06/02/2022      Page: 3 of 10




21-10559                Opinion of the Court                         3

the Supreme Court of Florida recently issued an opinion that calls
their answer into substantial doubt. The upshot is that there are
presently scores of lawsuits pending in the Florida state courts on
this question, and they have led to different results.
       Both parties in this appeal moved us to certify this question
to the Supreme Court of Florida as the “ultimate expositor[ ]” of
Florida law. Mullaney v. Wilbur, 421 U.S. 684, 691 (1975). After
careful consideration and with the benefit of oral argument, we
agree with the parties and certify the question to the Supreme
Court of Florida.
                          BACKGROUND
        Allstate Insurance Company issued two separate auto insur-
ance policies to Natalie Rivera and Jazmine Padin. In those policies,
Allstate gave notice that it would limit payments according to the
statutory schedule in Section 627.736(5)(a)1: “Allstate will pay . . .
eighty percent of reasonable expenses . . . . [T]he amount we will
pay for such expenses shall . . . be limited to eighty percent of the .
. . schedule of maximum charges . . . .” The policies also stated that,
“[i]f a provider submits a charge for an amount less than the
amount determined by the fee schedule . . . we will pay eighty per-
cent of the charge that was submitted.”
       Padin and Rivera were both involved in car accidents, and
they sought treatment from Revival. They also assigned to Revival
any rights and benefits that they had under their respective policies.
USCA11 Case: 21-10559         Date Filed: 06/02/2022     Page: 4 of 10




4                       Opinion of the Court                  21-10559

       After rendering services to these insureds, Revival submitted
a charge of $100. The services corresponded to a maximum charge
of $149.92 under the statutory schedule. So 80% of the maximum
charge under the schedule was $119.94, which was higher than the
submitted charge. See Fla. Stat. § 627.736(5)(a)1. Because the
charge of $100 was less than $119.94, the statute expressly allowed
Allstate to pay the amount billed. Id. § 627.736(5)(a)5. Instead of
paying the scheduled amount or amount billed, Allstate chose to
pay 80% of the amount billed—$80.
      Revival also submitted a charge of $75 for a service corre-
sponding to a maximum charge of $81.70 under the schedule.
Again, instead of paying 80% of the maximum charge under the
schedule ($65.36) or the amount billed ($75), Allstate paid 80% of
the amount billed ($60).
      Neither Padin nor Rivera paid the remaining 20% of the
charges submitted to Allstate.
       Revival filed a putative class action against Allstate in Florida
state court, seeking a judgment “[d]eclaring that [Allstate] violated
Florida law by paying only 80% of the charges submitted where the
charges submitted were for less than the amounts allowed” under
Section 627.736(5)(a)1.
       Allstate removed the case to the Middle District of Florida,
and both parties moved for summary judgment. In its motion, All-
state argued that it complied with its own policies by paying 80%
of the amounts billed, and that those policies conformed to the
USCA11 Case: 21-10559        Date Filed: 06/02/2022     Page: 5 of 10




21-10559               Opinion of the Court                         5

statute. It argued that Section 627.736(1)(a) sets forth an “overarch-
ing requirement” that insurers must pay only 80% of reasonable
medical expenses. It also argued that Section 627.736(5)(a)5’s pro-
vision that an “insurer may pay the amount of the charge submit-
ted” is permissive—not mandatory—in nature. So it asserted that
it was not obligated to pay the full amount billed under the statute.
        For its part, Revival argued that Section 627.736(5)(a)1 pro-
vides a distinct method for insurers to satisfy the 80% payment re-
quirement by limiting payments according to the statutory sched-
ule. And it argued that, because Allstate provided notice of its in-
tent to use that schedule, it “must adhere to that payment method-
ology.” It further argued that, when a provider submits a charge
that is less than the amount allowed under the schedule, an insurer
using the schedule has only two options: to pay 80% of the sched-
ule or to pay the total amount billed. So, Revival argued, Allstate’s
policies conflicted with Florida law because they allowed it to pay
only 80% of the amount billed
       The district court granted summary judgment to Revival
and denied it to Allstate. It agreed with Revival that, “when the
Schedule is elected through proper notice and a provider submits a
Lesser Charge, the PIP statute only provides the insurer with two
options for payment.” That is, it “may pay 80 percent of the
amount allowed under the Schedule, or if it is less, the full amount
of the charge submitted.”
USCA11 Case: 21-10559             Date Filed: 06/02/2022         Page: 6 of 10




6                          Opinion of the Court                        21-10559

       Allstate appealed. 1 Both parties later moved to certify the
substantive question interpreting the statute to the Supreme Court
of Florida.
                                DISCUSSION
       This Court “should certify questions to the state supreme
court when [it has] substantial doubt regarding the status of state
law.” Whiteside v. GEICO Indem. Co., 977 F.3d 1014, 1018 (11th
Cir. 2020) (quoting Peoples Gas Sys. v. Posen Constr., Inc., 931 F.3d
1337, 1340 (11th Cir. 2019)). Doing so helps “to avoid making un-
necessary Erie ‘guesses’ and . . . offer[s] the state court the oppor-
tunity to interpret or change existing law.” Id. (quoting CSX
Transp., Inc. v. City of Garden City, 325 F.3d 1236, 1239 (11th Cir.
2003)). For its part, the Supreme Court of Florida accepts certifica-
tion of determinative questions under Florida law when “there are
no clear controlling precedents” on the matter. Fla. Stat. § 25.031.
       Here, we face a situation where there are no clear control-
ling precedents from the Supreme Court of Florida on a dispositive
issue of Florida law. Two Florida appellate courts have held that,
when an insurer gives notice that it will reimburse according to the
scheduled rates, it must either pay 80% of the applicable fee sched-
ule or 100% of the bill. Hands On Chiropractic PL a/a/o Justin


1 Revival cross-appealed the denial of its motion for class certification. We will
address that procedural issue, if necessary, after the Supreme Court of Florida
answers the dispositive substantive question of whether Allstate’s payments
were lawful.
USCA11 Case: 21-10559         Date Filed: 06/02/2022      Page: 7 of 10




21-10559                Opinion of the Court                           7

Wick v. GEICO Gen. Ins. Co., 327 So. 3d 439, 441–44 (Fla. Dist. Ct.
App. 2021); Geico Indem. Co. v. Muransky Chiropractic P.A., 323
So. 3d 742, 744 (Fla. Dist. Ct. App. 2021). That is, these courts have
held that the statute creates a floor that an insurance company can-
not go below: the lower of 80% of the schedule or 100% of the
charge. But a recent decision from the Supreme Court of Florida
calls those authorities into question; it reasons that the statute cre-
ates a ceiling, not a floor, on an insurer’s obligations.
        We begin with the Florida intermediate appellate courts. In
Geico Indemnity Co. v. Muransky Chiropractic P.A., as here, a pro-
vider billed an insurer for an amount less than 80% of the schedule
of maximum charges, but the insurer paid only 80% of the amount
billed. 323 So. 3d at 744. The Fourth District Court of Appeal re-
jected the insurer’s argument that Section 627.736 mandates 20%
coinsurance for all charges billed. Id. at 747. It instead held that, “if
the billed amounts are less than 80% of the fee schedule, the insurer
may pay the billed amounts in full or pay the 80% reimbursement
rate of maximum charges.” Id. We note that, in reaching this con-
clusion, the court cited favorably to the district court’s decision in
this case. Id.
       The Fifth District Court of Appeal held similarly in Hands
on Chiropractic PL a/a/o Justin Wick v. GEICO Gen. Ins. Co.
Again, the insurer in that case paid only 80% of the amount billed,
even though it had chosen to limit reimbursements according to
the scheduled rates. 327 So. 3d at 441–42. The court held that this
payment violated the statute. Id. at 442–43. It explained that, when
USCA11 Case: 21-10559          Date Filed: 06/02/2022      Page: 8 of 10




8                        Opinion of the Court                   21-10559

an insurer chooses to reimburse according to the scheduled rates,
“[i]t must either pay the amount allowed based on the applicable
fee schedule . . . or, if the billed amount is less than the amount
allowed, it is to be paid in full. . . . [T]he statute does not permit the
insurer to then discount that billed amount further.” Id. at 443–44.
          If we were limited to these precedents from the Fourth and
Fifth District Courts of Appeal, Florida law would not be in sub-
stantial doubt. See Molinos Valle Del Cibao, C. por A. v. Lama, 633
F.3d 1330, 1348 (11th Cir. 2011). But the Supreme Court of Florida
recently undermined—but did not directly repudiate—their rea-
soning in MRI Associates of Tampa, Inc. v. State Farm Mutual Au-
tomobile Insurance Co., 334 So. 3d 577 (Fla. 2021). There, the Su-
preme Court of Florida held that an insurer could simultaneously
use the “reasonable charge” method for calculating reimburse-
ments and also elect the “schedule of maximum charges” limita-
tion. Id. at 583–585. As in this case, the insurance policy in MRI
Associates said that the insurer would “limit payment . . . to 80%
of a . . . reasonable charge, but in no event [would it] pay more than
80% of the . . . ‘schedule of maximum charges.’” Id. at 581 (empha-
sis omitted). The Supreme Court of Florida held that the insurer’s
policy conformed to Section 627.736. Id. at 585. It reasoned “that
reimbursement limitations based on the schedule of maximum
charges [must] be understood . . . simply as an optional method of
capping reimbursements rather than an exclusive method for de-
termining reimbursement rates.” Id. at 584–85 (emphasis omitted).
USCA11 Case: 21-10559        Date Filed: 06/02/2022     Page: 9 of 10




21-10559               Opinion of the Court                         9

Put differently, the Supreme Court of Florida explained that the
schedule “establishes a ceiling but not a floor.” Id. at 585.
        As of this writing, none of Florida’s intermediate appellate
courts have conclusively addressed the tension between MRI Asso-
ciates and Muransky/Wick. The Third District Court of Appeal has
noted the possibility that MRI Associates abrogated the Fifth Dis-
trict Court of Appeal’s precedent. See Progressive Am. Ins. Co. v.
Columna Inc., --- So. 3d ----, No. 3D21-286, 2022 WL 852297, at *1
(Fla. Dist. Ct. App. Mar. 23, 2022)(reversing and remanding sum-
mary judgment). But the Fifth District Court of Appeal has contin-
ued following its holding from Wick without reference to MRI As-
sociates. See Geico Indem. Co. v. Affinity Healthcare Ctr. at Wa-
terford Lakes, PL, --- So. 3d ----, No. 5D21-184, 2022 WL 879277, at
*1 (Fla. Dist. Ct. App. Mar. 25, 2022). For their part, state trial
courts have reached different conclusions about the issue with
some following the on-point opinions in the intermediate appellate
courts and others following the reasoning of MRI Associates.
                          CONCLUSION
       Considering this substantial uncertainty, principles of feder-
alism and comity counsel us not to attempt to divine the answer to
this challenging question ourselves. See In re Cassell, 688 F.3d 1291,
1300 (11th Cir. 2012). Accordingly, we certify the following ques-
tion to the Supreme Court of Florida:
       When a personal injury protection insurance policy
       provides notice that it will limit payment pursuant to
       the statutory schedule of maximum charges, may an
USCA11 Case: 21-10559        Date Filed: 06/02/2022     Page: 10 of 10




10                      Opinion of the Court                 21-10559

       insurer pay 80% of the charge submitted, even when
       the charge submitted is less than 80% of the statutory
       schedule of maximum charges?

Of course, our statement of the question certified does not “limit
the inquiry” of the Supreme Court of Florida or restrict its consid-
eration of the issues that it perceives are raised by the record certi-
fied in this case. Cassell, 688 F.3d at 1301 (internal quotation marks
omitted). The entire record on appeal in this case, including copies
of the parties’ briefs, is transmitted along with this certification.
QUESTION CERTIFIED.